DETAILED ACTION
	This Office action is responsive to the following communication received:
12/14/2021 – Amendment;
12/22/2021 – Power of Attorney, Statement Under 37 CFR 3.73 and Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10987551 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
      EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Jenny (Reg. No. 59014) on December 29, 2021.  See the Examiner-Initiated Interview Summary, attached to this Office action. 
The application has been amended as follows: 
The amendment received 12/14/2021 correctly renumbers the claims to comply with 37 CFR 1.126 (see the requirement in the last non-final Office action, mailed 09/14/2021).  Specific to claims 7, 8 and 14-19, the applicant proposed further amendments to reflect a change in the dependency of these claims, yet the changes were not highlighted with the necessary bracketing and underlining.  Thus, claims 7, 8 and 14-19 have been rewritten in a clean format 
IN THE CLAIMS:
	Claim 7 has been rewritten as follows:  
	--7. The golf club head of claim 4, wherein the bottom edge of the rib is positioned between a plurality of weight receiving bosses on the interior surface of the sole extension and an interior surface of the channel.--;

	Claim 8 has been rewritten as follows:
--8. The golf club head of claim 5, wherein the rib further comprises a rear edge extending between the lower rear end point and the top edge; and wherein said rear edge abuts the skirt.--;

Claim 13 – line 2, after “and” (second occurrence), the term --the-- has been INSERTED and “comprise” has been CHANGED to --comprises--; 

Claim 14 has been rewritten as follows:
--14. The golf club head of claim 12, wherein the plurality of weight receiving bosses comprises a toe boss, proximate to the toe end, a heel boss, proximate to the heel end, and a center boss between the toe boss and the heel boss.--;

Claim 15 has been rewritten as follows:
--15. The golf club head of claim 14, wherein the first rib protrudes from the interior surface of the sole extension and an interior surface of the weight channel between the toe boss 

Claim 16 has been rewritten as follows:
--16. The golf club head of claim 15, wherein a rear edge of the first rib and the second rib extends from the lower rear end point and the upper rear end point and abuts the skirt.--;

Claim 17 has been rewritten as follows:
--17. The golf club head of claim 15, wherein the first rib and the second rib connect the interior surface of the sole extension and the interior surface of the weight channel and are configured to control a velocity of the weight portion during impact.--;

Claim 18 has been rewritten as follows:
--18. The golf club head of claim 12, wherein the lower front end point of the first rib and the second rib is positioned in a rear 35% of a length of the golf club head.--;

Claim 19 has been rewritten as follows:
--19. The golf club head of claim 12, wherein the rib height of the first rib and the second rib increases between the lower front end point and the lower rear end point.--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-19 are allowable over the prior art references of record in view of the timely-submitted and properly-filed terminal disclaimer, received 12/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711